DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eldevik (US
20150257363 A1) in view of Wais (US 3769939 A).

either quadrupeds or bipeds for safety and training purposes (a device for restricting movement of a
four-legged animal, abstract and the device comprise a wireless master unit and a slave unit connected
to an electric motor attached to the sheave, page 2, paragraph 0025), said device connectable to a collar
or to a harness (an animal harness with neck straps, chest straps and a tubular guide, page 1, paragraph
0008 - 0009), of the quadruped or biped, said device comprising: a central unit comprising at least an
actuator (the actuator is fastened to the forward part of the animal harness, page 1, paragraph 0014), at
least a receiving system (the actuator is capable of being activated by a receiver unit able to receive
signals from a transmitter unit, page 1, paragraph 0016), a cord connected to a pulling device (the cord
is arranged between respective bands and the animal harness via respective pulleys, page 1, paragraph
0013), said pulling device being housed inside the central unit (the actuator comprises an electric motor
provided for tightening the cord, page 1, paragraph 0015) and connected to the actuator (an actuator
for tightening the cord, page 1, paragraph 0011), wherein: the cord passes through the central unit (the
electric motor [inside the actuator] can be provided with a sheave on which the cord is shortened by the
electric motor spinning the sheave around its own axis, page 2, paragraph 0018); the cord is a single
continuous element without a break (a cord 11 is fastened to the band on the dog’s left hind leg and runs thence via the left-hand pulley into the tubular guide 2.4 by the chest straps between the forelegs and up to the sheave. From the sheave, the cord 11 then runs back via the tubular guide out onto the right side of the dog and then to the right-hand pulley and rearward to the band on the right hind leg, pages 2-3, paragraph 0040).
Eldevik fails to teach the cord, outside the central unit, presents itself in the form of two
separate closed systems comprising a left closed circular segment and a right closed circular segment,

Wais teaches the cord, outside the central unit, presents itself in the form of two separate
closed systems comprising a left closed circular segment and a right closed circular segment, said closed
circular segments being adapted to be connected to the quadruped’s or biped’s front shoulders (fig 4 illustrates a double-stranded harnessing device fashioned from a single endless cord 22. Closure elements, such as rings 23, 23 function to form looped portions 24, 24 of cord 22 for encircling the dog’s forelegs, col 3, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the non-invasive device as disclosed by Eldevik with the two
separate closed circular systems adapted to be connected to the quadruped’s or biped’s front shoulders as disclosed by Wais in order to restrain the dog without harm.

Regarding claim 2, Eldevik in view of Wais teaches the device of claim 1, and Eldevik teaches
wherein the central unit is equipped with a power supply unit (the electric motor [in the actuator] is
attached to the neck fastening in a suitable manner via a shaft to the sheave and is powered by a
battery that cannot be seen from the figure, page 3, paragraph 0042).

Regarding claim 3, Eldevik in view of Wais teaches the device of claim 1, and Eldevik teaches
wherein the central unit is provided with at least a fastening point for the connection with either the
harness or the collar (the actuator is fastened to the forward part of the animal harness, page 1,
paragraph 0014).

Regarding claim 4, Eldevik in view of Wais teaches the device of claim 1, and Eldevik teaches

signals sent wirelessly from an owner via a master unit arranged on the owner, page 2, paragraph 0029,
therefore the startup device is the remote unit).

Regarding claim 5, Eldevik in view of Wais teaches the device of claim 1, and Eldevik teaches
wherein the left closed circular segment and the right closed circular segment are connected to the
elastic dorsal belt (The cord is connected to the back piece (2.1) via chest straps (2.3) and back straps
(2.5), page 2, paragraphs 0039 and 0040).

Regarding claim 6, Eldevik in view of Wais teaches the device of claim 1, and Eldevik teaches
wherein the actuator is: a motor, a general mechanical or an electromechanical or pneumatic actuator
(The actuator comprises an electric motor provided for tightening the cord, page 1, paragraph 0015).

Regarding claim 7, Eldevik in view of Wais teaches the device of claim 1, and Eldevik teaches
wherein the pulling device is: a pulley, an elastic element, a spring or a pneumatic element (the electric
motor can be provided with a sheave on which the cord is shortened by the electric motor spinning the
sheave around its own axis, page 2, paragraph 0018).

Regarding claim 8, Eldevik in view of Wais teaches the device of claim 1, and Eldevik teaches
wherein the cord is: a wire, a ribbon, a linear element of metallic material or a linear element of non-
metallic material (the elastic cord means may be an ordinary elastic cord, that is to say a cord with
elastic properties, page 2, paragraph 39).

  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eldevik (US 20150257363 A1) in view of Wais (US 3769939 A) in further view of Womble (US 20170079247 A1).
Regarding claim 9, Eldevik in view of Wais teaches the device of claim 1.
Eldevik in view of Wais fails to teach the device wherein the central unit comprises an audio
device.
Womble teaches a device wherein the central unit comprises an audio device (In addition, the
smart collar 608/harness 610 includes a wireless communication system 720 for communications with
the animal care device 100 (or in the alternative, with the home security/maintenance system). The
smart collar 608 also includes an imaging system 722 for capturing still photographs and video images, a
measuring device 724 capable of measuring or sampling a variety of substances and/or states (liquid,
gas, body temperature, pulse rate, etc.), and a microphone 726 for receiving audio data, and a speaker
726 for generating audio signals, page 1, paragraph 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the non-invasive device as disclosed by Eldevik in view of Wais
with the audio device as disclosed by Womble in order to remotely generate and send audio signals to
the dog (page 1, paragraph 0090).

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that cord 11 of Eldevik is not a single continuous element as it has two ends. 
This is not found persuasive as a single cord with an end at each side still a continuous element 
as there are no breaks in the middle of the cord; the claim language of a cord being composed of a single continuous element without a break does not imply a loop of cord, simply that there are no breaks within the length of cord.

Applicant argued that the device of Eldevik is not applicable as it is only for four-legged animals.
	This is not found persuasive for two reasons, the first being that claim 1 states that the device is for “remotely controlling and stopping either quadrupeds or bipeds” and therefore does not require the device to teach controlling both quadrupeds and bipeds. Secondly, the device taught by Eldevik could be used for a biped, with the harness portion on the torso and the hind leg attachments placed on the lower legs or ankles. 

Applicant argued that the modification of Eldevik with the closed circular systems of Wais would render the device unsuitable for its purpose. 
This argument is not found persuasive, as there is nothing in the claim language preventing the 
addition of the circular closed segments (i.e. leg loops) of Wais while retaining the hind leg loops of Eldevik, thus allowing the device to function as intended. Additionally, Wais teaches the device specifically for restraining or training animals (see abstract), therefore the addition of the front circular systems would further allow for animal restraint. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents noted under the References Cited form are considered relevant
as they pertain to similar harness or leash systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.K./

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619